United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, LOGISTICS
& DISTRIBUTION CENTER, Kearny, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1780
Issued: May 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 22, 2010 appellant, through her representative, filed a timely appeal from the
February 3, 2010 merit decision of the Office of Workers’ Compensation Programs, which
denied compensation for claimed recurrences.
Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
merits of the case. The Board also has jurisdiction to review the Office’s April 22, 2010
nonmerit decision denying reconsideration.
ISSUES
The issues are: (1) whether appellant’s December 2004 employment injury caused
disability for work beginning January 2, 2006; (2) whether appellant sustained a recurrence of
her medical condition on January 15, 2008; (3) whether appellant sustained an intervening injury
at Skip’s Snack Bar (Skip’s) on January 15, 2008, thereby breaking any chain of causation with

1

5 U.S.C. § 8101 et seq.

her federal employment; and (4) whether the Office properly denied appellant’s February 22,
2010 request for reconsideration.
FACTUAL HISTORY
In 2007 appellant, a 37-year-old Casual A or temporary employee, filed a claim for
compensation alleging that her cervical and thoracic spine condition was a result of very hard
work getting the mail out every day.2 She noted that, in December 2004, she was pitching heavy
mailbags and packages around Christmas when she heard a loud pop around her right shoulder.
The Office accepted appellant’s claim for cervical spondylosis with myelopathy.
Appellant did not stop work. She was terminated from her regular duties effective
December 31, 2005. Her supervisor explained that both she and her husband worked at the
employing establishment and were not reappointed for a second term because of their repeated
violation of the employing establishment policy on conduct. They had three warnings by
different supervisors and were on their last chance.3
In September 2006, appellant began work at Skip’s filling vending machines. On
January 15, 2008 she was working at the snack bar pulling the order for the day: “I reached up
to one of the shelves to get the potato chips and felt a lot of pain from my back, down my right
arm and into my hand.” Appellant did not notify Skip’s of an injury.
On May 9, 2008 appellant claimed wage-loss compensation beginning January 2, 2006.
On June 12, 2008 she claimed a recurrence of her accepted medical condition on
January 18, 2008. Appellant marked the box “Medical Treatment Only.”
A March 27, 2006 note from Dr. Steven M. Lomazow, a Board-certified neurologist and
assistant professor of neurology at the Mount Sinai School of Medicine, stated that appellant was
disabled indefinitely. On August 9, 2007 he discussed his examination of her in March 2006 and
May 2007. Dr. Lomazow offered his opinion on causal relationship:
“[Appellant] is suffering from severely symptomatic cervical spondylosis, which
will require extensive surgical decompression of the cervical spine. Changes of
this type in [her] of this age are usually secondary to physical activity, not unlike
that which [she] has been doing in her job at the [employing establishment].
“Within a reasonable degree of medical probability, [appellant’s] job is directly
contributory to the symptomatology [she] has at the present time. She is for all
intent purposes completely disabled.”

2

A casual mail handler loads mail onto a machine and clears minor jams; loads/unloads trucks; empties
containers of mail; opens/dumps sacks of mail; transports mail and empties equipment throughout the facility; hand
stamps odd/over-sized mail; requires the ability to lift and carry up to 25 pounds on a continuous basis and up to 70
pounds on an intermittent basis.
3

The supervisor indicated on appellant’s claim form that she was last exposed to the employment factors alleged
to have caused her condition on December 31, 2005.

2

On April 3, 2008 Dr. Lomazow completed an attending physician’s form report
indicating that appellant’s injury-related neuropathy had rendered her totally disabled for work
from December 1, 2004 to the present. He stated that her condition had not improved.
On December 12, 2008 the Office denied appellant’s claim for compensation benefits. It
found that the evidence failed to establish that her disability beginning January 2, 2006 was
causally related to the December 2004 employment injury. The Office also found that the
incident at Skip’s was intervening.
On June 17, 2009 an Office hearing representative affirmed, finding that Dr. Lomazow’s
opinion had no probative value in establishing entitlement to compensation beginning
January 2, 2006. She also found that the incident at Skip’s was intervening and therefore did not
establish a recurrence.
Appellant requested reconsideration and submitted additional medical evidence. On
November 3, 2009 Dr. Lomazow stated that the incident at Skip’s was a direct consequence of
the spondylitic changes in her cervical spine. On November 17, 2009 he explained that the
underlying condition was cervical spondylosis with myelopathy, which was a consequence of
appellant’s federal employment: “The exacerbation sustained most recently at the snack bar was
superimposed upon the severe cervical spondylitic changes that were diagnosed by me in 2006.
Once again, this was a direct result of her work at the U.S. Postal Service.”
In a decision dated February 3, 2010, the Office reviewed the merits of appellant’s claim
and denied modification of its prior decision. It found that her decision to work in a position that
required physical activity such as the lifting and reaching she performed at Skip’s was
unreasonable in light of her knowledge of her condition therefore the incident at Skip’s was not
considered to be the normal progression of her medical condition.
On February 22, 2010 appellant’s representative requested reconsideration. He argued
that the Office’s February 3, 2010 decision focused on the incident at Skip’s in January 2008,
which could not be an intervening event to the disability that began in January 2006. The
representative stated that the incident at Skip’s was a direct consequence of the accepted work
injury, as Dr. Lomazow reported. He attached appellant’s statement and a copy of relevant
portions of her testimony to document what happened at Skip’s.4 The representative stated that
the medical evidence was clear that she had a very severe injury before she ever went to Skip’s
and there was no change in her condition since Skip’s. Rather, he argued, appellant was not able
to handle the job at Skip’s because of her underlying work injury.
In a decision dated April 22, 2010, the Office denied a merit review of appellant’s case.
It found that the February 22, 2010 request for reconsideration neither raised substantive legal
4

Appellant stated that she did not believe she was significantly injured at Skip’s. She stated that the pop in her
right shoulder was not significant. Appellant stated that she stopped work at Skip’s because it was going to lead to
further injury. (She testified before the hearing representative that Skip noticed that she was slacking off and
dropping things more than usual, so he sat her down and told her it was not going to workout). Appellant stated that
the postal service let her go in January 2006 because she was injured. She added that Dr. Lomazow was of the
opinion that she suffered, at most, a temporary exacerbation at the snack bar.

3

questions nor included new and relevant evidence and therefore was insufficient to warrant a
merit review of the prior decision.
On appeal, appellant’s representative argues that the Office’s reliance on appellant’s
subsequent employment at Skip’s makes no sense as to her initial disability in January 2006. He
adds that the Office has not cited one medical report of record that states that appellant’s job at
Skip’s made her condition worse. The representative argued that there was no valid reason to
term the Skip’s job an intervening event. He concludes that appellant’s neck injury was from her
federal employment and that her recurrences were from the original injury, not from her job at
Skip’s.
LEGAL PRECEDENT -- ISSUE 1
The Act provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.5 “Disability” means the incapacity, because
of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total.6
A claimant seeking benefits under the Act has the burden of proof to establish the
essential elements of her claim by the weight of the evidence,7 including that she sustained an
injury in the performance of duty and that any specific condition or disability for work for which
she claims compensation is causally related to that employment injury.8
It is not sufficient for the claimant to establish merely that she has disability for work.
She must establish that her disability is causally related to the accepted employment injury. The
claimant must submit a rationalized medical opinion that supports a causal connection between
her current disabling condition and the employment injury. The medical opinion must be based
on a complete factual and medical background with an accurate history of the employment injury
and must explain from a medical perspective how the current disabling condition is related to the
injury.9
ANALYSIS -- ISSUE 1
Appellant claims wage-loss compensation beginning January 2, 2006. She therefore has
the burden of establishing that the disability for which she claims compensation is causally
related to her accepted employment injury.

5

5 U.S.C. § 8102(a).

6

20 C.F.R. § 10.5(f).

7

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

8

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

9

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

4

The basic question raised by this claim is why appellant stopped working in
January 2006. She stated in her most recent reconsideration request that the employing
establishment let her go in January 2006 because she was injured. However, there is no evidence
of this in the record. Instead, appellant’s supervisor explained that both appellant and her
husband were not reappointed because of their repeated violation of the employing establishment
policy on conduct. Apparently, they had three warnings by different supervisors and were on
their last chance.
The factual record paints a different picture of appellant’s work stoppage in January 2006
than is reflected in her claim and supporting statements. The record shows that she was
terminated from her temporary appointment effective December 31, 2005 and for reasons
unrelated to the injury she sustained in December 2004.
Dr. Lomazow, the attending neurologist, did not demonstrate his understanding of this
factual background. He found that appellant was totally and continuously disabled for work
since December 1, 2004. However, appellant did not stop work following her December 2004
employment injury. She worked her reappointed assignment in 2005 without claiming
compensation for any disability and she continued to work regular duty until she was terminated
on December 31, 2005. Dr. Lomazow did not acknowledge these facts or attempt to reconcile
them with appellant’s claim that what happened in December 2004 caused her to become
medically disabled for work beginning January 2, 2006. Medical conclusions based on
inaccurate or incomplete histories are of little probative value.10
Dr. Lomazow found that appellant was totally disabled since December 1, 2004.
Consistent with this, he found on March 27, 2006 that she was disabled indefinitely. On
August 9, 2007 Dr. Lomazow found that appellant was for all intents and purposes completely
disabled. He made general references to “physical activity, not unlike that which [she] has been
doing in her job at the [employing establishment]”11 and to “her work at the U.S. Postal Service.”
However, Dr. Lomazow never described what appellant did at the postal service. He did not
demonstrate an understanding of the position she held or its physical demands such that he could
intelligently determine that her cervical spondylosis with myelopathy precluded her from
engaging in her former duties. Again, medical conclusions based on inaccurate or incomplete
histories are of little probative value.
So while Dr. Lomazow supported appellant’s disability for work, he did not support that
her disability began on January 2, 2006 and he did not demonstrate that he based his opinion on a
proper factual history. The Board finds that his opinion has little probative value on her claim
for wage-loss compensation beginning January 2, 2006. The Board will therefore affirm the
Office’s February 3, 2010 merit decision denying modification of its prior decision to affirm the
denial of compensation for disability.
10

See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing factors that bear on the probative value of
medical opinions). James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value
because the history was both inaccurate and incomplete).
11

Dr. Lomazow’s use of the present perfect progressive tense indicates an incorrect understanding that appellant
continues to work at the employing establishment or just recently stopped.

5

LEGAL PRECEDENT -- ISSUE 2
A “recurrence of medical condition” means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage.12
ANALYSIS -- ISSUE 2
Appellant claimed a recurrence of her medical condition on January 15, 2008 when,
while working at Skip’s, she reached up to one of the shelves to get potato chips. She stated that
she felt a pinch in her right shoulder blade and pain down her right arm and into her hand.
However, Dr. Lomazow had not released appellant from treatment for her accepted cervical
condition and it does not appear that she needed medical treatment as a result of what happened
that day. Appellant explained that she did not significantly injure herself. She did not notify the
snack bar proprietor. Appellant did not seek prompt medical attention. She saw Dr. Lomazow
over a month later, but he made no mention of the incident in his April 3, 2008 report. So there
appears to be no basis for appellant’s claim that she sustained a “recurrence of medical
condition” on January 15, 2008. Continued treatment for the original condition is not considered
a renewed need for medical care nor is examination without treatment.13
The Board will affirm the Office’s February 3, 2010 decision insofar as it denied
appellant’s claim of a recurrence of her medical condition.
LEGAL PRECEDENT -- ISSUE 3
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause attributable to the employee’s own intentional conduct.14 Once
the work-connected character of any injury has been established, the subsequent progression of
that condition remains compensable so long as the worsening is not shown to have produced by
an independent nonindustrial cause and so long as it is clear that the real operative factor is the
progression of the compensable injury, associated with an exertion that in itself would not be
unreasonable under the circumstances. A different question is presented when the triggering
activity is itself rash in light of the claimant’s knowledge of her condition.15
ANALYSIS -- ISSUE 3
The evidence does not establish an intervening injury on January 15, 2008. The incident
itself -- reaching up to a shelf to get potato chips -- was minor, as was the result of the incident.
12

20 C.F.R. § 10.5(y).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3.a (May 1997).

14

John R. Knox, 42 ECAB 193 (1990); Lee A. Holle, 7 ECAB 448 (1955).

15

Knox, id.

6

Appellant described it as merely a warning signal. The Board does not consider her action
“rash” in light of her December 2004 injury. It must be noted that appellant did not stop work as
a result of this injury, but continued to perform the regular duties of her position through 2005,
when her employment was terminated. It must also be noted that she worked at Skip’s for
almost a year and a half before the January 15, 2008 incident and did so without apparent injury
from the duties she performed.
The mere fact that the incident in question occurred outside appellant’s former federal
employment is not sufficient to break the chain of causation. The only medical evidence
developed on this issue comes from Dr. Lomazow, who supports that the January 15, 2008
exacerbation was superimposed on and a direct consequence of the accepted spondylitic changes
in appellant’s cervical spine. In other words, he supports that the real operative factor behind
appellant’s symptomatic manifestation was the compensable injury. The Office has therefore
failed to establish that the incident at Skip’s was wholly responsible for her cervical condition
after January 15, 2008.16 This does not mean that appellant has met her burden to establish that
the incident in any way worsened her underlying cervical condition or caused any disability for
work, only that the Office has not established a legal or medical break in the chain of causation
on January 15, 2008.
The Board will set aside the Office’s February 3, 2010 decision on the issue of
intervening cause.
LEGAL PRECEDENT -- ISSUE 4
The Office may review an award for or against payment of compensation at any time on
its own motion or upon application.17 The employee shall exercise this right through a request to
the district Office.18
An employee (or representative) seeking reconsideration should send the request for
reconsideration to the address as instructed by the Office in the final decision. The request for
reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.19

16

Charles R. Hollowell, 8 ECAB 352 (1955); Rudolph P. Wirth, 8 ECAB 271 (1955); see Carl Hueneberg, 4
ECAB 630 (1952) (having accepted the medical condition, the Bureau -- now the Office -- must assume the
consequence of the condition unless it can establish an intervening cause).
17

5 U.S.C. § 8128(a).

18

20 C.F.R. § 10.605.

19

Id. at § 10.606.

7

A request for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.20 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the request for reconsideration without reopening the case for a review on the merits.21
ANALYSIS -- ISSUE 4
Following the Office’s February 3, 2010 merit decision, appellant timely requested
reconsideration. The question therefore is whether her request meets at least one of the three
standards for obtaining a merit review of her case.
Appellant’s representative argued that the Office’s February 3, 2010 decision focused on
the incident at Skip’s in January 2008, not on appellant’s disability beginning January 2006. It
was he who submitted two reports from Dr. Lomazow focusing on the incident at Skip’s. The
Office, quite naturally, focused its decision on that very matter. That it did so in response to the
evidence appellant’s representative submitted in no way establishes that the Office erroneously
applied or interpreted a specific point of law.
It is true, as appellant’s representative suggested, that the issue of intervening cause in
January 2008 has no bearing on disability in January 2006. But the Office did not contend
otherwise. It did not deny appellant’s claim for disability beginning January 2006 because of
what happened at Skip’s in January 2008. This is a mischaracterization of the Office’s
February 3, 2010 decision and does not show that the Office erroneously applied or interpreted a
specific point of law.
Appellant’s representative advanced no relevant legal argument not previously
considered by the Office with respect to disability beginning in January 2006 or with respect to
the incident at Skip’s in January 2008. The evidence he submitted -- a statement from appellant
on what happened at Skip’s, together with copies of her testimony before the Office hearing
representative -- is both cumulative and repetitive and does not constitute relevant and pertinent
new evidence not previously considered by the Office.
Because appellant’s February 22, 2010 request for reconsideration did not meet at least
one of the three standards for obtaining a merit review of her case, the Board finds that the
Office properly denied that request. The Board will therefore affirm the Office’s April 22, 2010
nonmerit decision.
Appellant’s representative argues on appeal that the Office’s February 3, 2010 “reliance”
on appellant’s employment at Skip’s makes no sense as to disability in January 2006. The Board
has addressed this matter and considers this a simple misunderstanding of the Office’s decision.
Indeed, as appellant’s representative states, the Office has cited not one medical report to support
20

Id. at § 10.607(a).

21

Id. at § 10.608.

8

that appellant’s job at Skip’s made her condition worse. The same may be said of appellant, who
has submitted medical evidence supporting only a symptomatic manifestation of the accepted
cervical condition on January 15, 2008, not a material worsening of the condition. The Board
agrees with appellant’s representative that the record offers no valid basis for considering the
January 15, 2008 incident at Skip’s an intervening cause. While the Office has accepted that
appellant sustained a neck injury in the performance of duty, the evidence does not establish that
her disability for work beginning January 2006 was a result of that injury or that on January 15,
2008 she sustained a recurrence of medical condition, as that phrase is defined.
CONCLUSION
The Board finds that appellant has not met her burden to establish that her
December 2004 employment injury caused disability for work beginning January 2, 2006 nor has
she established a recurrence of medical condition on January 15, 2008. The Board further finds
that the Office has failed to establish that the incident at Skip’s on January 15, 2008 was an
intervening cause. The Board also finds that the Office properly denied appellant’s February 22,
2010 request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the April 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed. The Office’s February 3, 2010 decision is set
aside on the issue of intervening cause and is otherwise affirmed.
Issued: May 11, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

